Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 1 of 35

FILE
Diss} DISTRICT coupr
UNITED STATES DISTRICT COURT OO MASRYLAND
2020 MAD ~~
DISTRICT OF MARYLAND "3 P2up

 

SOLON PHILLIPS,
Plaintiff, *
Vv. * COMPLAINT
MARYLAND BOARD OF *
LAW EXAMINERS
¥ Civil Action No.
AIND . GLR 20 CV0583
JONATHAN AZRAEL
* JURY TRIAL DEMANDED
AND
JOHN MUDD
AND
DAVID RALPH
AND
MATTHEW MILLS
Defendants
COMPLAINT

Solon Phillips, pro se, is suing Defendants, not because he wants to, but because

he has to. Defendants have intentionally committed several heinous acts. These acts

have all but destroyed the Plaintiff. If Plaintiff relents and allows these atrocities to go

unnoticed, Defendants stand to repeats these acts — against him and against someone
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 2 of 35

else. No one should endure what Plaintiff has endured. These injustices impact
everyone. An injustice anywhere is an injustice everywhere. With that, Plaintiff files

this suit and states:

The Plaintiff
ik. Solon Phillips is a 46-year old African American man.
2. Solon Phillips has never been arrested.

Oo

Solon Phillips has never cursed.

4. Solon Phillips has never used illicit drugs.

5 Solon Phillips has never imbibed alcohol.

6. Solon Phillips has never stolen money.

Pa Solon Phillips is a Biblical scholar.

8, There are no witnesses to have ever testified that Solon Phillips has poor,
questionable, or immoral character.

9. Solon Phillips has a 25-year history of giving money to the homeless and needy.

10. Solon Phillips has a 25-year history of being a Bible teacher, a mentor, a
community volunteer, a deacon, a men’s leader, and a religious liberty leader

11. — Solon Phillips is a community award recipient, a published author, and a single
father of two children who are now law-abiding adults.

12. Solon Phillips has donated tens of thousands of dollars to needy members within
his community.

13. Solon Phillips has financed two children through private school and college.

14. ‘In 20 years, there is no finding of Solon Phillips filing for bankruptcy.

15. Solon Phillips is an author who has won an award for his book Colored Water:

Marriage, Involuntary Divorce, the Law, and God.
16.

7,

18.

19.

20.

21.

22.

23.

Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 3 of 35

Churches use Solon Phillips’ writings across the country as a tool to teach high
moral standards.

Solon Phillips has a Facebook page where he publicly writes about love, God, and
doing the right thing in bad situations.

Solon Phillips underwent a forensic psychological exam and the results shows
Solon Phillips to be a man inclined to high moral standards.

Twice, members from the Maryland Character Committee have interviewed Solon
Phillips and twice they reported that he possesses the requisite moral character
for admission into the state bar.

The District of Columbia character committee interviewed Solon Phillips and
found him to possess the requisite moral character necessary for admission into
the D.C. bar.

The Alabama character committee interviewed Solon Phillips and found him to
possess the requisite moral character necessary for admission into the Alabama
bar.

A Maryland judge reviewed Solon Phillips and found him to possess the requisite
moral character necessary to practice in his Maryland court.

Solon Phillips is a man of high moral character.

The Defendants

24,

20.

The State Board of Law Examiners administers the bar examinations, oversees
the character and fitness process, and provides recommendations on the
admission of each applicant to the Court of Appeals.

Defendant Jonathan A. Azrael is the Chair of the Board for the State Board of

Law Examiners and was present at the Plaintiff's character hearing.
26.

27.

28.

29.

30.

Sl,

32.

Doe

Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 4 of 35

John F. Mudd is a member of the Board for the State Board of Law Examiners
and was present at the Plaintiff's character hearing.
David E. Ralph is a member of the Board for the State Board of Law Examiners
and was present at the Plaintiff's character hearing.
Matthew T. Mills is a member of the Board for the State Board of Law Examiners
and was present at the Plaintiff's character hearing.
All four of the named individuals who were present at Plaintiff's July 2017
hearing, have no clear definition of “good moral character.”
Each of the four Defendants, in answering this Complaint, will admit to the above
facts regarding Solon Phillips.
If the Defendants deny any of these aforementioned facts, it will prove that they
are not trustworthy because these are documented facts.
If Defendants claim that there is insufficient evidence to support or deny these
aforementioned facts, then they prove themselves to be negligent, because these
are the very facts Defendants were tasked to discover before publishing their
defamatory statements to the Court of Appeals.
JURISDICTION
Jurisdiction is proper because (1) the complaint alleges an actual controversy
between the parties of sufficient immediacy and reality to warrant issuance of a
declaratory judgment, (2) the court possesses an independent basis for
jurisdiction over the parties, and (3) Plaintiff's Complaint implicates significant
federal issues. 28 U.S.C. § 1331; Volvo Constr. Equip. N. Am., Inc. v. CLM Equip.

Co., 386 F.3d 581, 592 (4th Cir. 2004).
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 5 of 35

UNDISPUTED BACKGROUND FACTS

In 1974: Solon Phillips Early Life

34. Plaintiff Solon Phillips has always demonstrated a proclivity to act on his moral
beliefs, which are rooted in his Christian faith.

30. At age 20, he chose to withdraw from his pre-medicine studies at Oakwood
College and marry his pregnant girlfriend because he believed that to be the
morally right thing to do.

36, At age 21, he became Prince George’s County youngest foster parent and was
commended and recognized for his outstanding service to children in foster care
because he believed he could help young people in need.

37. At age 22, he was awarded an Outstanding Young Men of America for achieving
a 3.81 GPA as a pre-medicine student while volunteering his time ina
community center in Takoma Park, Maryland, which he says is a testament to his
faith.

38. At 23, he became a member of Men of Impact, a church group of men who were
committed to mentoring young people in Prince George’s County.

39. At age 29, Plaintiff became a single father. His then wife informed him that she
felt she had married too young, that she had children too young, and that it
would be better for the family for her to leave.

40. At age 30, Plaintiff was accepted into American University Washington College
of Law and began his first year in law school in August of that same year as an
evening, part-time student while being a full-time father.

41. From an early age, Plaintiff has actively displayed a fiduciary duty to society,

living by the creed of service to God and man. From the time he was 20 years
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 6 of 35

old until present he has served as a preschool Bible teacher, a Bible teacher for
teens, a Bible teacher to adults, a Men’s Ministry leader, a community basketball
coach, a religious liberty leader, a deacon, legal ethics instructor, a homeless
ministry member, a prison ministry member, a Pathfinder leader, an author of
Christian publications, and a recipient of the Men of Honor award for
outstanding work in the Washington, D.C. Metro area.

2004: Beginning of Plaintiff’s Divorce Proceedings

42. In 2004, approximately 7 months after his wife moved out of the marital home,
Plaintiff asked his then wife for financial assistance in raising the two children,
Adonis and Athena.

43. His ex-wife declined to offer financial assistance and insisted that the children
move in with her.

44. Plaintiff declined this offer on the basis that the children had not seen their
mother in nearly a year and to just change their routine now simply because he
asked for child support was not in the best interest of the children. Even still,
Plaintiff waited on his wife to move back home and be a family.

45. Upon discovering that his ex-wife had a live-in boyfriend, he asked her if she
would ever be coming home. She said, “No” and advised him to file for divorce.
He then filed for divorce on grounds of adultery.

46. Plaintiff vowed to continue to be the best father he can be to his two children,
raising them to adhere to the same Christian beliefs.

In 2008, Plaintiff’s Motion to Recuse Judge Toni Clark

47, In 2004, Judge Toni Clark was the judge assigned to Plaintiff's divorce case.
48.

49.

50.

51,

Bd.

53.

54.

Case 1:20-cv-00583-GLR Document 1 Filed 03/03/20 Page 7 of 35

At the onset, Judge Clark was noticeably biased against Plaintiff. For example,
in 2005, she denied his complaint for divorce on the ground of adultery for
“condonation” holding that because he openly stated in court that he still loved
his wife this meant he forgave her for her past and present and ongoing
adultery.
Another example of the unfair treatment towards Plaintiff was Judge Clark,
though awarding him primary residential custody, awarded him only
$33/month in child support holding that he will be an attorney one day and
could therefore financially rehabilitate himself.
An attorney, Paul Eason, would later file for a modification for child support
and was able to secure the correct amount for Plaintiff.
The unfair treatment continued over the years and finally escalated to Judge
Clark issuing an order for the two parties to return to court in three months,
February 2009, and, if upon Plaintiff's ex-wife word that Plaintiff violated the
order by not delivering the children to her on time, she would order him to
weekend incarcerations.
Because of this, Plaintiff filed a Motion to Recuse Judge Toni Clark. In this
motion, he detailed how Judge Clark had unfairly treated him over the years
and stated that he would undoubtedly be incarcerated if his freedom was left
to his ex-wife’s word.
He hand-delivered this Motion to Recuse to the Chief Judge of Prince George’s
County Circuit Court.
A few months later, in November 2008, Judge Clark recanted her own order

and closed the case.
59.

Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 8 of 35

Little did Plaintiff know that Judge Clark, within a week of recanting her own
order, sent the Board of Law Examiners a letter, lambasting Plaintiff for being
disrespectful to the Bench. In this letter, she made accusations that were not

only no true and baseless, but more shockingly, she advised the Board of Law

Examiners to deny Plaintiff admission into the Maryland Bar.

February 2011 Plaintiff Passes the Maryland Bar and Receives Favorable
Recommendation for Admission Into Bar, But Admission is Halted

56.

57.

O68,

oY.

60.

61.

62.

63.

Plaintiff graduated from American University Washington College of Law in
May 2008.

Plaintiff enrolled in MBA School, purchased a house, and then passed the
Maryland Bar in February 2011 after graduating from his MBA program.
Before passing the Maryland Bar in 2011, Plaintiff was interviewed by the
Character Committee in 2007, and received a favorable recommendation to the
Maryland Bar.

When the time came for Plaintiff to be sworn into the Maryland Bar in June
2011, Plaintiff did not receive any of the invitation tickets for the ceremony.
Upon inquiry, Plaintiff was told that his application had been “lost” and that
he had to fill out a new application in order to make the June 2011 swearing-in
ceremony.

Plaintiff quickly filled out the online application and waited for the invitations.
After several months of inquiring about his swearing-in ceremony, Plaintiff
was finally told that Judge Clark’s 2008 letter had surfaced and that there now
must be a hearing on his character.

Plaintiff hired Mark Foley to represent him at the hearing.
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 9 of 35

64. Mark Foley requested Paul Eason, who was now a magistrate judge at the
same court, to be a witness.

65. At this hearing, Master Eason testified that Judge Clark was in fact, “not
unbiased” towards Plaintiff.

66. He testified under oath, that Judge Clark accosted him in the parking lot and
informed him that she would be writing a caustic letter about Plaintiff to them.

67. At the end of the hearing, it was concluded that once Plaintiff updates his
application with a copy of his credit report, a decision would be made.

68. Plaintiff updated his application within 30-days, but a decision was not made
until nearly four years later.

From 2011 to 2014 Plaintiff Demonstrates Candor By Voluntarily Supplementing
Record With Over 10 Disclosures Over Four Years

 

69. During this near four-year period, Plaintiff worked as a law clerk with Arnold &
Porter. Some of his mentors suggested that Plaintiff demand a decision from
the Board as his life was literally being unduly and unnecessarily placed on
hold.

70. During this time period, Plaintiff provided over 10 supplements to the record,
updating his application with disclosures of any and all pertinent happenings in
his life, thus creating a pattern of candid disclosure.

71. On the advice of senior attorneys at Arnold & Porter, Plaintiff instructed his
attorney, Mr. Foley, to demand a decision by the end of the week.

72. The Character committee issued their unfavorable recommendation at the end of
the week and gave reasons that were inapplicable to Plaintiff.

73. Plaintiff hired Norman Smith to represent him to the Board of Law Examiners.
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 10 of 35

74. The procedure in Maryland is if the Character Committee gives an unfavorable
recommendation, the applicant is then given the opportunity to be heard by the
Board of Law Examiners.

7D. Mr. Smith felt Plaintiff had a strong case and prepared to disprove everything in
the letter provided by Judge Clark and to show that applicant was in fact a moral
individual worthy of admission into the Maryland Bar.

In 2015, Plaintiff’s Questionable Attempt to Help Facebook Group Member

76. While in law school, in 2007 to be exact, Plaintiff incorporated an LLC that would
one day be a law firm. The law firm would include himself, his father, and a
high school friend who was also in law school. He named the firm, Phillips,
Phillips, and Dow.

tis While still in law school and realizing that this dream firm was too far off in the
future, he allowed the LLC to lapse and did not do anything further with the
firm. Indeed, he could not. He was not licensed, his father was not yet retired,
and his high school friend was living in Georgia with no plans of moving to
Maryland. The most Plaintiff did in preparing this firm prematurely was
incorporate and purchase letter head in 2007.

78. In 2013, six years later, Plaintiff was part of a private online support group. The
group consisted of approximately 3000-5000 members from all around the world
and was geared towards supporting spouses experiencing difficulty in their
matriages.

79. One lady, Crystal Meeghan asked the group for help in dealing with her ex-

husband's new wife, Abigail Meeghan, who was harassing her.

10
80.

81.

82.

83.

84.

85.

86.

87.

88.

Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 11 of 35

Plaintiff offered help. Even though he had never met Crystal personally, have
never spoken to her on the phone, had never even texted her, he emailed her a
cease-and-desist letter that could be mailed to the accused harasser to motivate
her to stop harassing Crystal.

To cause the letter to have more of an effect, Plaintiff unearthed the 2007 letter
head, pasted the online letter on the letter head, signed his father’s name, and
mailed it to the Abigail.

Plaintiff never made any agreements with Crystal Meeghan.

Plaintiff did not receive any money from Crystal Meeghan.

Plaintiff did not provide any legal services to Crystal Meeghan. The only
understanding was that Plaintiff was helping a fellow group member stop
harassing texts, calls, and emails.

When Abigail received the letter, she filed a complaint with the Maryland
Grievance Committee and reached out to Plaintiff's father since his name was on
the letter.

Unbeknownst to Plaintiff, Plaintiff's father and Bar Counsel began an
unnecessary feud.

This feud resulted in Plaintiff being subpoenaed to be a witness for the Grievance
Committee in his father’s disbarment hearing.

Part of the accusation against Plaintiff's father was that Plaintiff's father
instructed Plaintiff to write and mail the letter. This was viewed as a violation of
the Maryland Professional Responsibility Rule against the unauthorized practice

of law.

11
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 12 of 35

89. At no point in time was Plaintiff charged with the crime of unauthorized practice
of law.
90. In January 2015, when Plaintiff received word that he was involved in this

dispute between his father and Bar Counsel, he informed his attorney who in
turn, informed the Board. The lapse in time of discovery and disclosure was less
than a week.

In 2015, Plaintiff Withdraws Maryland Bar Application

 

91. When Mr. Smith received the news from Solon that he was part of a case against
his father, Mr. Smith advised Plaintiff that it would be in his best interest to
withdraw his application until after his father’s pending case.

92. Mr. Smith, Plaintiff's attorney, informed him that he informed the Bar of the case
and his involvement.

oF. In 2015, after waiting four years to be barred in Maryland, Plaintiff withdrew his
application to the Maryland Bar.

From 2015 to 2016, Plaintiff Rehabilitates Himself

 

94. During the time after Plaintiff withdrew his application, he began studying the
laws of professional responsibility.

95. He reached out to his mentor, Paul Sandler, and asked questions and received
copies of his books.

96. He took a professional responsibility course and then enrolled to take the MPRE,
the exam that governs attorney ethics, and passed that exam--twice.

ai. After spending a year engaged in learning the laws governing attorney
responsibility, he decided to resubmit his application to become a member of the

Maryland Bar.

12
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 13 of 35

In February 2017, Plaintiff Retakes Maryland Bar and Reapplies for Admission

98. In February 2017, Plaintiff sits for the Maryland Bar again and passes it.

99, Plaintiff discovered he passed the exam in May 2017, and, feeling good about
himself, decided to take another bar exam —the Florida Bar exam.

100. During the second week of May 2017, Plaintiff mailed off his initial Florida Bar
application.

101. — Later in May 2017, Plaintiff had his interview with a member of the Character
Committee, Ms. Deborah Johnson.

In May 2017, Plaintiff Interviews with Deborah Johnston of the Character Committee

 

102. In May of 2017, Plaintiff met with Ms. Deborah Johnson.

103. He interviewed with Ms. Johnston for over an hour.

104. During this hour-long interview Plaintiff disclosed that he had applied to the
Florida Bar.

105. During this same interview, Plaintiff disclosed, at length, of the facts
surrounding his involvement with his father’s disbarment.

106. At the end of the interview, Ms. Johnston commended Plaintiff on his candor and
all he had done in his community and church, but especially for raising his two
children in the manner in which he had raised them.

In June 2017, The Board Requests A Hearing And Violates Maryland Rule

 

107. In June 2017, a few weeks after Plaintiff interviewed with Ms. Johnston, he
received notification from the Board of Law Examiners the there would be a
hearing held in July 2017.

108. The Board did not provide Applicant with a copy of Ms. Johnson’s character

report prior to this hearing despite the Maryland rule mandating this disclosure.

13
109.

110.

111.

112.

Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 14 of 35

In this June 2017 Notice of Hearing, the Board stated it wanted to discuss three
matters with Plaintiff: (1) The facts surrounding his engaging in the
unauthorized practice of law, (2) The facts surrounding his failure to disclose
that he committed the unauthorized practice of law and contributed to the
disbarment of Dalton Phillips, and (3) Whether there is a cumulative pattern
reflected in the matters identified above which suggests a pattern of a lack of
candor and failure to abide by the law.”

The Board, in the June 2017 notification to Solon Phillips, did not state that it
wanted to discuss whether Solon Phillips had disclosed his involvement with
this father’s disbarment to Deborah Johnston.

In Plaintiff's application, he included a written explanation of his involvement
with this father’s disbarment that the Board admittedly did not see.

Plaintiff retained Paul Sandler to represent him at the hearing.

In July 2017, The Board Withholds Information and Relays False Information to Court

of Appeals
113. As the third ranked attorney in Maryland, Mr. Sandler thoroughly prepared for

114.

115.

116.

the June 2017 Hearing before the Board.

He prepared to show that Plaintiff did in fact disclose his father’s involvement in
his bar application.

He prepared to explain Plaintiffs involvement in his father’s disbarment and his
rehabilitation activities following his involvement.

He prepared to explain to the Board, Plaintiff's history of good character and

presented character letters from attorneys, elders, pastors, and laypersons.

14
117.

118.

119.

120.

Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 15 of 35

What he did not prepare for was what the Board would later give as the reason
for recommending that Plaintiff be denied admission into the Maryland Bar.

In October 2017, the Board’s final recommendation was to deny Plaintiff
admission into the Maryland Bar because, “upon reviewing the Committee’s
report and recommendation, it appears that the events related to the applicant's
unauthorized practice of law and his prominent role in his father’s disbarment
may not have been sufficiently explored.” (emphasis added).

The Board, at no time, asked Plaintiff, Plaintiff's attorney, or Ms. Johnson if he
discussed his involvement with his father’s disbarment with the Character
Committee member, Ms. Johnson.

Yet, ironically, the Board’s final recommendation was to deny Plaintiff admission
because it appeared that he had not. Had Mr. Sandler received the Character
Committee’s report, per the rules, he would have surely contacted Ms. Johnson
to address this concern, but then again, he could not have because the Board did

not raise this concern in their Notice for a Hearing.

In November 2017, Deborah Johnson Passes Away

121.

122.

123.

Because Plaintiff had received a favorable recommendation from the Character
Committee and an unfavorable recommendation from the Defendants, by
Maryland Rule, the Court of Appeals issued a hearing notice to Plaintiff.

The single issue for the hearing was: Why should the Court accept the Character
Committee’s favorable recommendation over the Board’s unfavorable
recommendation.

To Plaintiff, this was simple. The Board erroneously believed that Plaintiff did

not disclose all matters with the Character Committee. Had the Board received

15
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 16 of 35

this information, they too would have had the same recommendation as the
Character Committee because no other issues were addressed at the Hearing.

124. Plaintiff spoke with Ms. Johnson by email and by phone about the Board’s
recommendation. She was shocked to learn that the Board had offered such a
recommendation and for the reason stated.

125. Plaintiff emailed Ms. Johnson asking for her to provide a letter stating that he
disclosed all matters in question with her. Unfortunately, Ms. Johnson passed
away the very same day Plaintiff emailed the letter, within the very same hour.

Plaintiff Not Afforded An Opportunity to Address Accusations Presented to Court
Post-Hearing

126. Plaintiff was given 15 minutes to address the issue of why the Court should
accept the Character Committee’s recommendation over the Board’s
recommendation.

127. There were no other issues presented or required for Plaintiff to address.

128. Plaintiff simply answered the question before the Court by stating that the Board
erroneously believed he had not disclosed this information to the Character
Committee member when, in fact, he had.

129. After this hearing, Plaintiff had an interview for a position in which the employer
requested the employee to have a juris doctorate degree.

130. ‘Plaintiff applied using his Indeed resume.

131. A day before the interview, the employer requested another copy of Plaintiff's
resume.

132. In the interview, the interviewer asked Plaintiff if he is licensed to practice law.

Plaintiff answered in the negative, but said that his license status is pending in

16
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 17 of 35

Maryland. Employer stated that this position requires a law license, not just a
degree. Plaintiff apologized for the misunderstanding and the interview ended.

133. Employer mailed the Maryland Board of Law Examiners a statement explaining
what happened. The Board forwards the letter to the Court as further evidence
of immoral behavior for justifying their unfavorable recommendation.

134. Plaintiff was not given an opportunity to defend the claims or explain this
situation or the fact that he did in fact make the disclosures to the Character
Committee.

135. Asa result, there is a published opinion with factually incorrect information
bearing negatively on Plaintiff's character.

In January 2018: After the Denial

 

136. The Court issued a scathing opinion based on the information received from the
Board of Law Examiners that was factually incorrect.

137. Since the order has been published, Plaintiff has not been able to be hired for
positions for which he is highly qualified.

138. Per Maryland statute, the Plaintiff-Applicant meets all of the requirements for
admission into the Maryland Bar and therefore the Court of Appeals must pass
an order of admission of the applicant to the Bar. Md. Code. Ann., Bus. Occ. &
Prof. §§ 10-210-11.

In February 2018: Solon Phillips Takes Bar for Third Time and Passes

 

139. In February 2018, Solon sits for the Uniform Bar Exam in the District of Columbia
and passes with a score over 266.
140. Solon applies to the District of Columbia, Alabama, Montana, New York, and

Washington bar jurisdiction.

17
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 18 of 35

141. The District of Columbia thoroughly investigated Solon’s application with
Maryland and all that went with it.

142. The District of Columbia thoroughly interviewed Solon Phillips to determine his
character.

143. The District of Columbia admitted Solon Phillips to the D.C. Bar.

144. The Alabama Bar committee thoroughly reviewed and investigated Solon’s
application to Maryland and all that went with it.

145. The Alabama Bar committee thoroughly interviewed Solon Phillips to determine
his character.

146. The Alabama Bar admitted Solon Phillips to the Alabama Bar.

147. The other jurisdictions are still pending.

In 2019, The Forensic Psychological Exam

148. = In 2019, Solon Phillips underwent a forensic examination to determine whether
he has a proclivity to be dishonest.

149. The test conclusively revealed that Solon Phillips does not possess the character
inclined to dishonesty or lack of candor.

FIRST CLAIM FOR RELIEF:
Unconstitutionally Vague Rule For Determining Good Moral Character

150. Plaintiff incorporates and alleges the averments contained in paragraphs 1-149
by reference.

151. “An unconstitutionally vague law invites arbitrary enforcement in this sense if it
leaves triers of fact free to decide, without any legally fixed standards, what is
prohibited and what is not in each particular case.” Beckles v. United States, 137 S.

Ct. 887, 894 (2017).

18
152.

153.

154.

155.

156.

157.

Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 19 of 35

In Maryland, there is no “litmus test” for moral character or fitness for the
practice of law, but Maryland has enunciated four factors that predominately
suggest moral fitness: (1) financial responsibility, (2) candid truthfulness, (3) lack
of criminal activity, and (4) the strictest observance of fiduciary responsibility.
Allan S., 282 Md. 683, 691, 387 A.2d 271, 275 (1978).

Based on Maryland law, an individual who proves that he is financially
responsible, candid and truthful, has not engaged in criminal activity, and has
observed the strictest of fiduciary responsibility should be admitted into the
Maryland Bar.

But this is not the case.

Financially Responsible. Plaintiff/ applicant has financed two children through
sixteen years of private education and college, he has purchased a home for these
children, he has purchased cars for himself and members of his church, and he
has consistently maintained a “good” credit reporting for over 22 years. He has
thoroughly proven this first factor and this is not disputed.

Candid and Truthful. This applicant, through the span of eight years, has
supplemented his application to disclose to the Board all of his activities giving rise
to disclosure. The character committee member who interviewed him reported to
the Board that things were disclosed “at length.” The applicant has thoroughly
proven this fact and this is undisputed.

No Criminal Activity. The applicant is 46 years old. In 46 years, the record is
absolutely void of any criminal convictions. The applicant has thoroughly met

this factor and this is undisputed.

19
158.

159,

160.

161.

162.

Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 20 of 35

Strict Fiduciary Responsibility. And as a father, a son, a brother, a coach, a
mentor, a community worker, a church member, his engagement with the
members of his church and community convincingly proves that he has observed
the strictest of fiduciary responsibility. Plaintiff has actively proven a
commitment to the well-being of others and has received awards for his
fiduciary responsibilities. This fact is undisputed.

Despite the fact that Plaintiff met all the factors he was still denied admission
into the Maryland Bar. This shows that the character committee process is so
vague and arbitrary and so chaotic that good, moral candidates can be denied
admission while bad, immoral candidates can be granted admission.

A simple social media search into some of the Maryland attorneys who this
Board has found to be of “good moral character” reveals that the moral fitness
standard is vague and arbitrary and chaotic.

This Board has issued favorable recommendations for applicants who were
bigots, cheating spouses, foul-mouthed men and women, drunkards, liars, and
who blatantly care more about their pockets than they do about the members of
their own community. See, e.g., In re Otion Gjini, No. 32 (May 10, 2016). These
are attributes that society deems as immoral.

Meanwhile, the board has issued an unfavorable recommendation for Plaintiff
who has no record of bigotry, no record of cheating, drug or alcohol use, no
record of excessive greed and selfishness, and has a long-standing record
spanning over 20 years of displaying morally what society defines as good,

sound moral behavior.

20
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 21 of 35

163. The vagueness of the good moral character standard in Maryland’s fitness test
leaves an applicant clueless as to what is prohibited and what is not.

164. As the process stands, Board members with no clear understanding of morality
can subjectively apply the fitness test to intentionally deny applicant's admission
based on any arbitrary definition of candor. Because Board members are not
vetted and are not accountable for their actions, the Board has free reign to
discriminate, either intentionally or unintentionally, good, moral applicants who
desire admission into the Maryland Bar.

165. Currently, the Board is under the fallacy that candor equals good moral character
and lack of candor automatically means immoral or poor character. An applicant
can inadvertently, mistakenly, unintentionally, or ignorantly leave off the fact
that he worked for McDonald's for a month during summer vacation and be
denied admission, while at the same time, an applicant who is a racist, a self-
centered bigot, and a thief who is yet to be caught can disclose all his
employment and be admitted to practice law.

166. ‘This is irrational reasoning resulting in arbitrary and chaotic admissions. By
having this arbitrary and chaotic system in place, there is a double negative
impact on society. First, morally sound applicants are being denied admission
based on the erroneous idea that they are immoral, thus damaging the applicant
and depriving society of good, moral lawyers. Second, immorally sound
applicants are being admitted based on the same erroneous idea that they are
moral, thus exposing society to immoral lawyers, hence the continued negative

stigmatism associated with lawyers.

Zl
167.

168.

169.

170.

171.

172.

Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 22 of 35

Since attorneys have a longstanding reputation in the community for being
immoral, it only makes sense that a Board responsible for deciphering good
moral character consists of members of society who are familiar with good moral
character: clergymen, sociologists, judges, and for there to be a more objective,
clearly defined character test. As of today, the test in Maryland is
unconstitutionally vague and arbitrary.

For these reasons, Plaintiff's denial based on the vague and arbitrary process as
applied to his application was and is severely damaged in the amount of
$5,000,000.00.

SECOND CLAIM FOR RELIEF:
Violation of Civil Rights Act of 1871, 42 U.S.C. § 1983

 

Plaintiff incorporates and alleges the averments contained in paragraphs 1-140
by reference.

“Every person who, under color of any statute, ordinance, regulation, custom, or
usage of any State...subjects, or causes to be subjected, any citizen of the United
States or other person within the jurisdiction thereof to the deprivation of any
rights, privileges, or immunities secured by the Constitution and laws, shall be
liable to the party injured in an action at law, suit in equity, or other proper
proceeding for redress.” Civil Rights Act of 1871, 42 U.S.C. § 1983.

The practice of law is a matter of right for one who is qualified by his learning
and his moral character. Baird v. State Bar of Ariz., 401 U.S. 1, 7 (1971).

Whenever a State official or agent causes a United States citizen to be denied a
right or a privilege for an irrational basis that individual's civil rights are

violated. Adickes v. S.H. Kress & Co., 398 U.S. 144, 169-70 (1970).

22
173.

174.

L/S;

176.

Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 23 of 35

Defendants caused Plaintiff's right and privilege to practice law in Maryland to
be denied by issuing an unfavorable recommendation for “lack of candor” and
“failing to disclose.”

This recommendation, however, is irrational because it is a direct contradiction
to the facts that was before the Board.

The character committee’s report was given to the Board in June 2, 2017. In that
same month, the Board issued a notice to Plaintiff calling for a hearing to discuss
(1) the facts surrounding “your engaging in the unauthorized practice of law,”
(2) the facts surrounding “your failure to disclose that you committed the
unauthorized practice of law and contributed to the disbarment of Dalton
Phillips’; and (3) whether there is a cumulative pattern reflected in the matters
identified above which suggests a pattern of a lack of candor and failure to abide
by the law.

At the hearing, Plaintiff's attorney, Paul Sandler, thoroughly prepared to
addresses these issues, showing that (1) Plaintiff did not know that his actions
amounted to the unauthorized practice of law and has since this incident,
rehabilitated himself by enrolling in ethics courses, taking and passing the
professional responsibility exam, and soliciting the services of a mentor, his
attorney, Paul Sandler, on these issues; (2) showing that Plaintiff did in fact
disclose the facts surrounding this incident in his 2016 Maryland Bar application,
but in a separate sheet of paper attached to the back of his application, and (3)
showing that there is no record of him ever having failed to abide by the law or

disclose necessary information.

23
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 24 of 35

177. In October 2017, Defendants published a recommendation stating that “there
was no indication the Applicant had apprised the Character Committee of the
February 22, 2017 Court of Appeals opinion.” |

178. The Board further published that, “it appears that the events related to the
applicant’s unauthorized practice of law and his prominent role in his father’s
disbarment may not have been sufficiently explored.” (emphasis added).

179. These statements are false statements issued by the Board.

180. In the Character Committee's report, delivered to the Board on June 2, 2017, Ms.
Johnston writes that Plaintiff’s involvement with his father’s disbarment was
discussed “at length.”

181. The Board was in possession of this report on June 2, requested a hearing on June
16, and held a hearing on July 15, and at no time did any member of the Board ask
Plaintiff, Plaintiff's attorney, or the Character Committee member who
interviewed Plaintiff, whether the events they claimed “appeared to have been
sufficiently explored” were sufficiently explored.

182. Because the clear facts show that Plaintiff did disclose information to the
Character Committee, the Board’s reason for the denial is irrational, baseless, and
flat out untrue.

183. The Board also accused Plaintiff of failing to disclose his involvement with this
father’s disbarment to the Board.

184. This is equally false.

185. Plaintiff cut and paste a cease-and-desist letter on a 2007 letter head, signed his
father’s name to the letter, then mailed the letter in May 2015 to a lady in Indiana

he had never met.

24
186.

187.

188.

189.

190.

Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 25 of 35

This initiated an investigation into his father by the Attorney Grievance
Committee in June 2015.

Plaintiff did not learn that he was a party to this suit against his father until
January 2017. As soon as he received the subpoena from Lydia Lawless, the
attorney representing the Attorney Grievance Committee, he notified his then
attorney, Norman Smith, who in turn, notified the Board.

Since counsel represented Plaintiff in a matter before the Board, his duty to
disclose was directed to his attorney. In 2013, while being represented by his
attorney Mark Foley, Plaintiff sent a letter directly to the Chair of the Character
Committee inquiring about the delay on his application. For this, he was
admonished stating that he was not to communicate directly with the Board
since he was represented by counsel.

The clear fact is Plaintiff promptly disclosed his involvement with his father’s
disbarment to his attorney in January 2017, and then again in May 2017 to the
Character Committee.

Defendants’ willfully and intentionally violated Plaintiff's Civil Rights because
they knew that there were reasons to recommend he lacked candor and the
moral character to practice law and they knew that he was fully rehabilitated
even if it was deemed he was unfit in signing his father’s name. Plaintiff has
suffered damages in excess of $2,000,000.00 due to Defendants’ willful violation
of his civil rights.

THIRD CLAIM FOR RELIEF:

Violation of Due Process Rights: Unfounded Basis for Adverse Recommendation

 

25
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 26 of 35

191. Plaintiff incorporates and alleges the averments contained in paragraphs 1-190
by reference.

192. When there is no basis for the finding that an applicant fails to meet the
qualifications required to practice law, the applicant is denied due process of the
law. Konigsberg v. State Bar of Cal., 353 U.S. 252, 262 (1957).

193. “A state cannot exclude a person from the practice of law for reasons that
contravene the Due Process clause of the Fourteenth Amendment.” Schiware v.
Bd. of Bar Examiners, 353 U.S. 232, 238-39 (1957).

194. Officers of a state cannot exclude an applicant for admission to the bar when
there is no basis for their finding that he fails to meet the standards of
qualification. Id. at 239.

195. | When an applicant is denied admission to a State bar on insufficient evidence to
raise substantial doubt as to his present good moral character that applicant is
denied due process. Id. at 247.

196. | When, from the record, an applicant appears to be a man of religious conviction
and has trained his children in the beliefs and practices of his faith; has good
repute among his teachers, his fellow students, and associates in his church; and
demonstrates candor by informing the Board of his personal history, and when
not a single witness testifies that the applicant is not a man of good character, this
applicant must not be denied admission into a State bar. Id. at 240-47.

197. Like the applicant in Schware, Plaintiff proved to be a man of religious conviction
and has trained his children in the beliefs and practices of his faith; has good
repute among his law professors, his fellow employees, other attorneys, a

magistrate judge, pastors and elders, and associates in his church; and

26
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 27 of 35

demonstrates candor by informing the Bar of his personal history, and not a single
witness testified that this is not a man of good character. (emphasis added).

198. Nothing in the record, on its face, suggests that Plaintiff is unfit to practice law.
The reason given by Defendants is a false justification because the record clearly
shows that by supplementing the record during the four-year delay he has a
history of candor.

199. Because Plaintiff's denial, like the--applicant’s in Schware--is based on
misinformation, his Due Process Rights have been violated.

200. Defendants’ actions were willful and as such Plaintiff was damaged in the
amount of $5,000,000.00.

FOURTH CLAIM FOR RELIEF:
Due Process Violation: Denied Opportunity To Be Heard

 

201. ‘Plaintiff incorporates and alleges the averments contained in paragraphs 1-200
by reference.

202. A State must afford to all individuals a meaningful opportunity to be heard if it
is to fulfill the promise of the Due Process Clause. Boddie v. Connecticut, 401 U.S.
371, 379 (1971).

203. The Constitution requires an opportunity be granted at a meaningful time and in
a meaningful manner for a hearing appropriate to the nature of the situation. Id.
at 378.

204. In Plaintiff's situation, he was not afforded an opportunity to be heard on the
issue concerning NASAA, his e-mail address, or the erroneous idea that he did

not disclose his involvement with this father’s disbarment.

27
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 28 of 35

205. In December 2017, Defendants received a letter from Ms. Mirko from the General
Counsel for the North American Securities Administrators Association
(NASAA).

206. Defendants then, without issuing a hearing for Plaintiff to address the NASAA
letter, communicated this information directly to the Court.

207. Asa result, the Court, without issuing a hearing to Plaintiff, published an
opinion that is based on information that Plaintiff never had an opportunity to
explain or defend.

208. Asa result, the Court denied Plaintiff and published information that is flatly
incorrect, even misquoting the affidavit from Ms. Mirko.

209. In fact, Plaintiff was not offered an opportunity to be heard on any of the issues
published in the Court's opinion or in the Board’s unfavorable recommendation.

210. The only issues to which Defendants provided notice and the opportunity to be
heard are issues outlined in the Defendants’ June 2017 Notice, but their final
recommendation for denial and the following Court Opinion are based on none
of these issues and on issues Plaintiff was never given the chance to address.

211. This is an extreme Due Process violation and has ruined Plaintiff's character and
reputation and ability to secure meaningful employment.

212. Defendants’ violation was extreme and willful and as such Plaintiff has suffered
damages of $2,000,000.00 for this willful violation.

FIFTH CLAIM FOR RELIEF:
Due Process Violation: Unconstitutional Delay

213. Plaintiff incorporates and alleges the averments contained in paragraphs 1-212

by reference.

28
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 29 of 35

214. Any State act “permit[ting] a delay without limit is unconstitutional.” Riley v.
Nat'l Fed. of the Blind, 487 U.S. 781, 783 (1988).

215. Defendants took longer to review Plaintiff's application for admission into the
State Bar than it took for Plaintiff to graduate law school.

216. Nothing more needs to be said on this. In fact, it would be more compelling (and
amusing) to read Defendants’ justification for holding Plaintiff's application
open for over 3.5 years without explanation than it would be for Plaintiff to argue
against it. (emphasis added)

217. As it stands today, the admissions process allows Defendants to delay any
applicant in perpetuity. To place a life on hold, without cause or reason, is in
itself immoral.

218. The Board writes that the application was held open for applicant to supplement
the record.

219. This again is not true. In February 2012, applicant was asked to supplement his
application with a current copy of his credit report. He did this within 30-days of
the request. The application was held open for another 3.5 years.

220. The unexplained 3.5-year delay is unconstitutional and damaged Plaintiff, and
the Court must declare as such.

221. Defendants’ delay was willful and with malice and as such Plaintiff suffered
damages in the amount of $2,000,000.00.

SIXTH CLAIM FOR RELIEF
Gross Negligence: Failure To Consider and Disclose Full Record

222. Plaintiff incorporates and alleges the averments contained in paragraphs 1-221
by reference.

29
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 30 of 35

223. Gross negligence has been defined as “a failure to perform a manifest duty in
reckless disregard of the consequences as affecting the life of another, and also
implies a thoughtless disregard of the consequences without the exertion of any
effort to avoid them. Cooper v. Rodriguez, 443 Md. 680, 686, 118 A.3d 829, 833
(2015).

224. Any tortious act or omission of State personnel that is made with malice or gross
negligence is an exception to common law public official immunity. Id.

225. A State employee is guilty of gross negligence when he or she inflicts injury
intentionally or is so utterly indifferent to the rights of others that he or she acts
as if such rights did not exist. Barbe v. Pope, 402 Md. 157, 187, 935 A.2d 699, 717
(2007).

226. The character process places the duty of disclosure on both the applicant and the
Board. First, the applicant has a duty disclose all activities that give rise to
character, whether those activities suggest moral or immoral character. This
disclosure to the Board is necessary for the Board to make a determination of the
applicant's character. Second, the Board has a duty to disclose all of the activities
it received from the applicant regarding character to the Court of Appeals. This
disclosure is necessary for the Court, the body who makes the ultimate decision
on the applicant’s character, to make it’s own independent decision on the
applicant's character.

227. The Board breached its duty in both areas. First, it failed, either intentionally or
recklessly, to consider the enormous mountain of Plaintiff's good character

evidence in making a character determination. Second, it failed again to disclose

30
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 31 of 35

the same mountain of evidence to the Court so the Court could make it’s own
character determination.

228. In making a determination of an applicant's character, Maryland law requires
Defendants to weigh all evidence and testimony bearing on the applicant's
character.

229. “When the record is wholly barren on one word, sentence, or paragraph that
tends to show [the applicant] is not morally and professionally fit to serve
honorably and well as a member of the legal profession, it is error not to admit
the applicant to the Bar.” Baird, 401 U.S. at 8.

230. The record is ripe with testimony from witnesses showing the Plaintiff-Applicant
to be of good moral character and contains no testimony that he is not of good
moral character.

231. Plaintiff supplied Defendants with a plethora of “good character” evidence, but
this did not include the evidence Defendants could have and should have
secured on their own. The Internet is ripe with Plaintiff's writings that are
indicative of sound, good moral character.

232. The fact that the Board fails to mention any of the character witnesses’
testimonies can mean only one of two things: (1) they did not believe any of the
witnesses, or (2) they ignored or neglected the witnesses.

233. | Because Maryland creates a presumption that clergymen and judges are
inherently honest unless proven otherwise, and because the attorneys testifying
that Plaintiff possesses sound moral character worthy of admission to the Bar

would jeopardize their own right to practice law if their testimony were not

31
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 32 of 35

truthful, it can be concluded that the Board did not believe the witnesses’
testimonies to be untruthful.

234. This leaves only one logical conclusion as to why the Board did not mention any
of the testimony presented by all of the witnesses on record — gross negligence.

235. The Board was intentional, reckless, or intentionally reckless in failing to
consider and mention any of the character evidence submitted on behalf of the
Plaintiff in recommending Plaintiff be denied admission into the Bar.

236. This failure is extreme and grossly negligent.

237. Plaintiff has suffered damages in the amount of $5,000,000.00 for Defendants’
willful and gross negligence.

SEVENTH CLAIM FOR RELIEF:
Defamation

238. Plaintiff incorporates and alleges the averments contained in paragraphs 1-227
by reference.

239. To establish a prima facie case of the common law tort of defamation in
Maryland, a plaintiff must establish four elements: (1) that the defendant made a
defamatory statement to a third person, (2) that the statement was false, (3) that
the defendant was legally at fault in making the statement, and (4) that the
plaintiff suffered harm. Hosmane v. Seley-Radtke, 227 Md. App. 11, 20-21 (2016)
citing Offen v. Brenner, 402 Md. 191, 198, 935 A.2d 719, 723-24 (2007).

240. A defamatory statement is one “which tends to expose a person to public scorn,
hatred, contempt or ridicule, thereby discouraging others in the community from
having a good opinion of, or from associating or dealing with, that person.”

Batson v. Shiflett, 325 Md. 684, 722-23, 602 A.2d 1191, 1210 (1992).

32
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 33 of 35

241. Defendants defamed Plaintiff by publishing to the Court of Appeals that Plaintiff
did not disclose his involvement with his father’s disbarment to the character
committee when the fact is he did disclose his involvement to his father’s
disbarment to the character committee.

242. Defendants knew or had sufficient reason to know that this statement was false.

243. Plaintiff has suffered the loss of friendship, loss of employment, loss of
employment opportunities, the loss of loans, and the loss of respect.

244. Plaintiff nearly suffered the loss of his life.

245. Defendants further defamed Plaintiff when it published that Plaintiff lacks
candor and is dishonest and lacks the requisite moral character for it’s bar
admission.

246. The record shows and there is nothing to the contrary, that Plaintiff is of high
moral standard and that he possesses the requisite moral character for admission
to the Maryland bar.

247. These defamatory remarks were committed with malice and a high disregard for
Plaintiff's rights and overall well-being.

248. Plaintiff has suffered immensely from Defendants’ defamatory and callous
remarks.

249. — Plaintiff seeks $5,000,000.00 in damages for Defendant's willful and gross
disregard and defamatory remarks committed with malice.

Evidence

250. All of the proof and evidence in this Complaint is as follows:

(a) The 2008 Character committee member’s, Gary Bair, favorable character

recommendation for Plaintiff's admission into the Maryland Bar (Ex. 1);

33
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 34 of 35

(b) The 2017 Character committee member’s, Deborah Johnston, character
recommendation for Plaintiff's admission into the Maryland Bar (Ex. 2);

(c) Antoinette McCree’s character reference letter describing Plaintiff as having
“the highest level of integrity” and being an “honest and just person.” (Ex. 3);

(d) Jennifer McClune’s character reference letter recommending admission based
on high moral character. (Ex. 4)

(e) Lloyd Scott's character reference letter recommending admission based high
moral character. (Ex. 5)

(f) Maria Martinez’s character reference letter recommending admission based
on high moral character. (Ex. 6)

(g) William Wayland’s character reference letter noting Plaintiff's community
work and describing him as having “stellar” moral character. (Ex. 7)

(h) Adrian Matthew’s character reference letter recommending admission based
on high moral character. (Ex. 8)

(i) John Evans’ character reference letter recommending admission based on
high moral character. (Ex. 9)

(j) Tanya Corbin certifying Plaintiff as having good moral character. (Ex. 10)

(k) Pascale Ghafari’s character reference letter detailing incidences of high moral
character as a parent and a community worker. (Ex. 11)

(1) Nicole Allen’s character reference letter describing Plaintiff as “morally
upright in character” and recommending his admission. (Ex. 12)

(m) Paul Sandler Memo to the Board outlining issues to be discussed at hearing.

(Ex. 13)

34
Case 1:20-cv-00583-GLR Document1 Filed 03/03/20 Page 35 of 35

(n) Pastor Melvyn Hayden describing Plaintiff as a man “of great integrity,
honesty, and is extremely dedicated to his family and community.” (Ex. 14)

(0) Pastor Damien Johnson’s character outlining all of Plaintiff's community
services and finding him as a man of “high level of integrity, commitment,
and honesty.” Also noting his 2015 Mend of Honor, Helping Hands Award.
(Ex. 15) |

(p) Elder Gabriel Baptiste, describing Plaintiff as having “exceptional moral
conduct” and describing his deeds as a parent and church member. (Ex. 16)

(q) Kellie Howard describing, in detail, how Plaintiff has “voluntarily” helped
her and her children, describing his morality and honesty. (Ex. 17)

(r) Professor David Chavkin providing a detailed description of Plaintiff's
character and recommending him for admission. (Ex. 18)

(s) Attorney Theodore Frank, describing Plaintiff has “trustworthy and honest.”
(Ex. 19).

(t) Forensic Report for Solon Phillips (Ex. 20)

WHEREFORE, Plaintiff requests this Court to award him the total sum of

$26,000,000.00 for the damages caused by Defendants.

DATE: March 3, 2020

   

 

Solon Phillips, Pro se
4801 Bartletts Vision Drive
Bowie, MD 20720
202-329-1799
solonesq@gmail.com

35
